Citation Nr: 1438971	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  06-12 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a left shoulder disability.

2. Entitlement to service connection for a left ankle disability.

3. Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to September 1987 and from November 1987 to August 1994.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2004, November 2005, October 2009, and January 2012 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The issues of entitlement to service connection for a left ankle disability and entitlement to service connection for hypertension were remanded by the Board in July 2010 to the RO via the Appeals Management Center (AMC) in Washington, D.C. for VA medical opinions.  Those two issues as well as the issue of entitlement to service connection for a left shoulder disability were remanded in November 2012.  The action specified in the July 2010 and November 2012 remands were completed in part, the matters have been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to service connection for hypertension, to include as secondary to service connected PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The competent and probative evidence of record preponderates against a finding that the Veteran currently has a left shoulder disability that is due to any incident or event in active military service.

2.  The competent and probative evidence of record preponderates against a finding that the Veteran currently has a left ankle disability that is due to any incident or event in active military service.


CONCLUSIONS OF LAW

1.  A left shoulder disability was not incurred or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2013).

2.  A left ankle disability was not incurred or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).

After the claims were received, the RO advised the claimant by letter of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claims.  The duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

In a June 2012 remand the Board requested that the RO/AMC obtain the Veteran's any missing service treatment records and afford the Veteran a VA examination to include an opinion with regard to the etiology of the Veteran's claimed disorders.  Additional service treatment records were requested, however, it was determined that all available treatment reports were already of record.  VA examinations to include opinions with regard to etiologies were obtained.  Thus, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also Dyment v. West, 13 Vet.App. 141, 146-47 (1999) (although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, private medical records, and VA medical records.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Appropriate VA medical inquiry was accomplished and is factually informed, medically competent and responsive to the issues under consideration.  Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007).

All appropriate due process concerns have been satisfied. See 38 C.F.R. § 3.103 (2013).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.

Merits of the Claims

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Although the Veteran has been diagnosed with left shoulder and left ankle disabilities, the preponderance of the evidence is against a finding that they are related to service and the claims will be denied.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110.  With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  However, the U.S. Court of Appeals for the Federal Circuit recently clarified that the continuity of symptomatology language in § 3.303(b) "restricts itself to chronic diseases" found in 38 C.F.R. § 3.309(a).  Walker v. Shinseki 708 F.3d 1331 (Fed. Cir. 2013) ("Nothing in § 3.303(b) suggests that the regulation would have any effect beyond affording an alternative route for proving service connection for chronic diseases.").  As noted, arthritis (left shoulder) is among the chronic disabilities listed in 38 C.F.R. § 3.309(a), and may be established as a chronic disease diagnosed in service or on the basis of continuity of symptomatology.  Id.  The Veteran's current left ankle disability is not for consideration based on continuity of symptomatology because it is not listed as a chronic disease under 38 C.F.R. § 3.309(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis of a condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert, denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet.App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

Left Shoulder

The Veteran has asserted that service connection is warranted for a left shoulder disability because he believes his current left shoulder disability is related to his complaint of shoulder problems during service.

The service treatment records show that the Veteran sought treatment for a shoulder problem during service in March 1991.  At that time, the Veteran reported that his shoulder hurt and that he had been experiencing intermittent pain for one week with lifting.  He did not identify which shoulder was causing pain and he reported that there was no known injury to the joint.  The final assessment was tendonitis/bursitis.  The service personnel records show the Veteran was placed on temporary profile for approximately two weeks due to his shoulder bursitis.  There is no indication that the Veteran complained of or sought treatment for a shoulder problem after he returned to regular active duty, as the service treatment records do not contain any additional or subsequent complaints related to a right or left shoulder disability.

Following separation from service in August 1994, the Veteran sought entitlement to service connection for a right shoulder disability, but there was no evidence he sought service connection for a left shoulder disability at that time.  The Veteran's claim of service connection for a right shoulder disability was denied in an April 1995 rating decision, and the Veteran did not seek entitlement to service connection for a shoulder disability again until November 2003.  In this regard, the Board notes the Veteran has not submitted or identified medical records which show that he sought treatment, or complained of, a left shoulder problem between 1995 and 2003; nor has the Veteran provided lay evidence of continued shoulder problems during that time.  Instead, the Veteran has consistently asserted that his bilateral shoulder problems began during service, as noted in the March 1991 service treatment record, and that he now suffers from constant pain in his left shoulder.  

The post-service evidence shows that the Veteran sought treatment for pain in his shoulders in August 2003.  Objective examination revealed limited range of motion and the final assessment "shoulder pain-bursitis."  An X-ray of the shoulders was ordered, which showed that the Veteran's left shoulder was normal.  

The Veteran was afforded a VA examination in December 2009 to determine if his current shoulder disability was related to his military service.  The examiner reviewed the claims file and interviewed the Veteran, noting the Veteran's report that his left shoulder pain began approximately one year after service.  After examining the Veteran and reviewing X-rays of the Veteran's shoulder joints, the examiner rendered a diagnosis of minimal acromioclavicular (AC) joint tenderness, crepitus, and arthritis of the left shoulder.  As to the etiology of the Veteran's left shoulder disability, the examiner stated that the Veteran's current shoulder disability was not caused by or a result of the shoulder problems noted in service.  In making this determination, the examiner noted that the Veteran was seen once during service, at which time he was diagnosed with bursitis of the shoulder.  However, the examiner also noted that a shoulder problem was not found at the October 1994 VA examination.  The VA examiner also noted that there was no evidence of continuing complaints or treatment to indicate a chronic disabling condition, noting that there was no evidence of treatment between 1991 and 2004 or record of complaint between 1994 and 2004.  Finally, the examiner stated that the current diagnosis of mild left shoulder arthritis was an expected finding in the Veteran's shoulder, given his age.

The Veteran was again afforded a VA examination in June 2013.  The Veteran was diagnosed with bursitis and osteoarthritis of the left shoulder.  It was noted the Veteran demonstrated some limitation of motion in his left shoulder.  The examiner reviewed the Veteran's claims file and provided the Veteran with a thorough examination, then opined that the Veteran's left shoulder disability was less likely than not incurred in or caused by an in-service injury, event, or illness.  The examiner's rationale was that the Veteran had bursitis of the left shoulder in 1991, but an examination in 1992 showed no residual symptoms.  The Veteran currently has osteoarthritis of the AC joint of the left shoulder; however, bursistis is the inflammation of a structure outside of the AC joint itself, and does not lead to AC joint osteoarthritis.  

The Board finds the December 2009 and June 2013 VA examinations and medical opinions to be the most competent and probative evidence of record that addresses whether the Veteran's current left shoulder disability is related to his military service.  Indeed, the physicians who conducted the December 2009 and June 2013 VA examinations reviewed the claims file and examined the Veteran, noting the onset of his left shoulder problems, as reflected by the Veteran's report and the documentary evidence of record.  The examiners also provided a complete rationale in support of the opinions, noting the lack of medical or lay evidence showing continued symptoms and/or treatment following service.  In addition, the Board notes that there is no opposing medical evidence or opinion of record which relates the Veteran's current bilateral shoulder disability to service.  For these reasons, the Board finds that the December 2009 and June 2013 VA examination reports are the most competent and probative medical evidence of record, as the examinations were adequate to evaluate the Veteran's current left shoulder disability and the nexus opinions provided were based upon all relevant facts and supported by complete rationales.

Based on the foregoing, the Board finds the preponderance of the evidence is against the grant of service connection for a left shoulder disability.  While there is evidence of a shoulder problem during service, there is no indication that the Veteran continued to suffer from a shoulder disability thereafter.  Indeed, there are no subsequent complaints or treatment for a shoulder problem during service following the in-service complaint and, while the Veteran complained of a right shoulder problem in 1994, he has not submitted lay or medical evidence of continued left shoulder problems between service and 2003.  This gap of years in the record argues against a finding that the shoulder bursitis diagnosed in service represented a chronic disorder and also rebuts any assertion of continuity of symptomatology since separation from service.  See 38 C.F.R. § 3.303(b); see also Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (to the effect that service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service).

Left Ankle

The Veteran has asserted that service connection is warranted for a left ankle disability because he believes his current left ankle disability is related to a fall he had in service in which he sprained his ankle.

An in-service treatment report dated June 1991 noted that the Veteran jumped down and had a left leg strain and sprained ankle.

Post-service complaints begin with an October 2004 VA examination which noted a history of swelling in the left ankle of unknown etiology.  An accompanying x-ray report revealed no gross abnormality.  An April 2004 VA treatment record noted that the Veteran reported hurting his ankle when he jumped from a height carrying a heavy load during an emergency response while serving in Desert Storm in 1991.  He currently reported his ankle "giving out" when walking on an uneven surface.  It was noted he had chronic ankle sprain due to trauma.  A December 2004 private MRI revealed small tibiotalar joint effusion with small posterior synovial cyst and an interosseous ganglion of the mid-talus. 

A January 2005 VA examination noted that the Veteran reported that he had an ankle condition that was not related to an injury but rather secondary to other foot problems.  Examination of the left ankle revealed no deformity and no pathology was found.

A September 2006 VA treatment record noted that left ankle pain could be related to a fall from a great height, although there is no evidence that the examiner reviewed the Veteran's file and there was no explanation as to why the examiner believed that any current problem with the ankle was related to the fall in service.

The Veteran was afforded a VA examination in November 2006, and the examiner noted that the Veteran reported that he fell in 1991 and had at least ten sprains of the left ankle from 1991 to 1994 prior to separation from service for which he received physical therapy for strength and exercise while on active duty.  An MRI revealed a small tibiotalar joint effusion.  The examiner concluded that the Veteran's ankle condition was not due to service or to his service-connected foot disorder and that there was no evidence of a cause effect nexus. 

A November 2007 private x-ray report revealed a normal left ankle.  A November 2007 private treatment record noted that the Veteran reported that his joint pain and joint stiffness had begun approximately 5 years earlier, so approximately 2002.  

A VA opinion was provided in December 2011.  The VA examiner noted the Veteran's June 1991 in-service injury and then opined that he agreed with the previous examiners that the Veteran's left ankle sprain in 1991 was not related to any current left ankle complaints.  The examiner's rationale was that the original injury was diagnosed as a sprain, x-rays were negative for a fracture and the injury healed with no further complaints for years.  An MRI showed no evidence of bone or ligament or tendon damage.  The examiner supported the opinion of the November 2006 VA examiner who provided a thorough examination and also determined no relation between current left ankle conditions and the Veteran's in-service sprain. 

The Veteran was afforded another VA examination in June 2013.  The examiner noted that the Veteran was diagnosed in 1991 with a left ankle sprain.  There was no current diagnosis listed for the left ankle.  The examiner noted that the Veteran had some limitation of motion in his left ankle.  X-rays taken revealed no abnormal findings for the left ankle.  After thorough review of the Veteran's claim file and a physical examination, the examiner opined that the Veteran's left ankle condition was less likely than not incurred in or caused by any in-service injury, event or illness.  The examiner noted the Veteran's 1991 left ankle sprain, but then noted that while the Veteran sought care for his right ankle, he did not again seek care for his left ankle for some time.  An x-ray did note mild joint effusion of the talotibial joint, but x-rays taken in conjunction with the examination did not reveal any abnormalities.  The Veteran also demonstrated signs of poor effort during strength testing, making the subjective history less reliable.  The examiner finally noted that the Veteran's left ankle pain was most likely associated with his rheumatoid arthritis for which he is not service-connected.  

The Board recognizes that an April 2011 letter from the Veteran's treating physician at the Laredo Veterans Outpatient Clinic noted that the Veteran's military and professional occupational activities have impaired his physical and mental daily activities.  However, the examiner did not provide further clarification or rationale and did not state whether the greater impact was from the Veteran's military or professional occupational activities.

The Board finds that VA examinations, particularly the June 2013 VA examination, and medical opinions to be the most competent and probative evidence of record addressing the etiology of the Veteran's disorder, because they are clearly factually informed, medically based and responsive to this inquiry.  The examiners provided a full and complete rationale for the opinions which were based on a review of the file and in most cases a thorough examination of the Veteran.  The June 2013 VA examiner reviewed the Veteran's medical history and determined that the Veteran's left ankle pain was not related to his active duty service.  As held by the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id. See also Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when VA gives an adequate statement of reasons and bases).  As the June 2013 VA examiner's opinion is based upon an evaluation of the Veteran and review of the claims folder, the Board finds that it is entitled to the most weight regarding the etiology of the Veteran's left ankle condition.  The opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995). 

Moreover, the Board notes that there is no complaint of any left ankle problem between 1991 during service and 2004.  At best the record indicated that the Veteran's ankle started causing him pain in 2002.  This gap of years in the record argues against a finding that the left ankle sprain diagnosed in service represented a chronic disorder and also rebuts any assertion of continuity of symptomatology since separation from service.  See 38 C.F.R. § 3.303(b); see also Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (to the effect that service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service).

In addition to the foregoing, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.  In addition, the U.S. Court of Appeals for Veterans Claims (Court) held that the credibility of lay evidence can be affected and even impeached by factors such as inconsistent statements, internal inconsistency of statements, and inconsistency with other evidence of record.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997).

The Veteran's contends that his left shoulder and left ankle conditions were the result of his active duty service.  Laypersons are generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, while his opinion is competent to describe his various symptoms, including pain, he is not competent to provide the etiology of these disorders.  While the Veteran did have complaints of bursitis in his shoulders and a left ankle sprain in service, there is no evidence of continuity of symptomatology post service.  Therefore, the lay statements as to a nexus are outweighed by the probative medical evidence of record which does not relate the Veteran's left shoulder and left ankle to any incident of the Veteran's military service.

Therefore, based on the foregoing reasons and bases, the Board finds the preponderance of the evidence is against the grant of service connection for a left shoulder disability and a left ankle disability, and the benefit-of-the-doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for a left shoulder disability is denied.

Service connection for a left ankle disability is denied.


REMAND

The Veteran contends that he has hypertension that is related to his active duty service, to include as secondary to his service-connected PTSD.  The Veteran has been previously afforded VA examinations to address hypertension on both a direct and secondary basis.  Adequate opinions have been provided with regard to secondary service connection, however there is not an adequate opinion with regard to direct service connection.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, a remand is required for an adequate opinion.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to address the Veteran's hypertension.  The purpose of the examination is to determine the etiology of the Veteran's hypertension and whether this disability began during active service.

The following considerations must govern the examination:

a.  The claims file and a copy of this remand must be made available to the physician, who must acknowledge receipt and review of these materials in any report generated.

b.  The physician must review all medical evidence associated with the claims file.  In particular, the Board draws the physician's attention to the various statements by the Veteran, and the November 2011 and June 2013 VA examinations. 

c.  All indicated tests and studies must be performed.

d.  The examiner must provide an opinion as to whether the Veteran's hypertension began during active service or is related to any incident of service.

e.  In all conclusions, the physician must identify and explain the medical bases of his or her opinion with reference to the claims file.

f.  If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

Stated alternatively, if the examiner is unable to express an opinion about the source of the Veteran's hypertension without speculation, he or she must state detailed reasons for this inability.  The law mandates that VA may only use competent medical evidence in these determinations, and not its own non-medically trained experience.

2.  Review the claims file.  If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

3.  Readjudicate the claim on appeal based upon all additional evidence received.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


